DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-3, 5-7, 9, 11, 13, 14, 16-19 have been amended and Claims 12 and 20 have been cancelled as per the amendment filed 2/22/2021.
Currently 1-11 and 13-19 are pending and prosecuted.


Terminal Disclaimer

The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10521065 and 9710095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 13 recite the limitation, “a dielectric thin film material”. However the specificaiton and the drawings fail to disclose or describe the dielectric material as being a “thin film” material, nor does it specifically describe or define the scope of “thin film”. The examiner acknowledges the applications citation of paragraphs [0033] and [0051] which describe the dielectric material as being as “a substantially transparent 0.025 dielectric layer (e.g. sol-gel TIO2) with vias”. However, the citation does not mention it being a “thin film” nor does it specify the measurement of the 0.025. Therefore, the claim fails to comply with the written description requirement.

	The examiner suggests removing “thin film” from the claim in order to overcome the rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
(Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric thin film material formed over the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer); 
a plurality of second traces of a second substantially transparent conductive material formed over the dielectric thin film material on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.) , 

Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 2, The combination of Itoh and Colgan teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric thin film material, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh and Colgan teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh and Colgan doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 

	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh and Colgan doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh and Colgan doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

(Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh and Colgan teaches further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
(Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh and Colgan doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive (Dhawan: col. 3, ll. 56-60; Claim 8;)
	 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Harley, US Patent Publication 2008/0018596.

Regarding Claim 11, The combination of Itoh and Colgan doesn’t explicitly teach wherein the dielectric thin film material is configured as a planarization layer.  
	However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
	
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Mamigonias, US Patent Publication 2006/0012944.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17);
a dielectric thin film material formed over the plurality of first traces on the back side of -26- 4819-6951-7487, v. 1Attorney Docket No. 106842005801 (P3266USC6)the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer);  
a plurality of second traces of a second substantially transparent conductive material formed over the dielectric thin film material on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly disclose a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).

Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 14, The combination of Itoh, Tanabe, and Colgan teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, and Colgan doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).


Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent .

Regarding Claim 19, The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach wherein the dielectric thin film material is configured as a planarization layer.  
However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).


Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
(Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric thin film material formed over the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer); 
a plurality of second traces of a second substantially transparent conductive material formed over the dielectric thin film material on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
(Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.) , 
The combination of Itoh and Choo doesn’t explicitly teach the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 2, The combination of Itoh and Colgan teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh and Colgan teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  


	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.
	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh and Colgan doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh and Colgan doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are 

Regarding Claim 6, The combination of Itoh, Colgan, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh and Colgan teaches further comprising a passivation layer formed over the plurality of second traces.  
([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Choo such that a passivation layer is formed over the transparent electrodes 16b in order to provide further comprising a passivation layer formed over the plurality of second traces. The motivation to combine these arts is because Choo teaches protecting the various underlying layers, such as a transparent electrode layer, from which the passivation layer is formed on (Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh and Colgan doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding electrode and a coupling electrode for shielding the coupling electrode from interference (Dhawan: col. 3, ll. 56-60; Claim 8;)
	 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Harley, US Patent Publication 2008/0018596.

Regarding Claim 11, The combination of Itoh and Colgan doesn’t explicitly teach wherein the dielectric thin film material is configured as a planarization layer.  
	However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches (Harley: [0042];).
	
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Mamigonias, US Patent Publication 2006/0012944.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17);
a dielectric thin film material formed over the plurality of first traces on the back side of -26- 4819-6951-7487, v. 1Attorney Docket No. 106842005801 (P3266USC6)the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer);  
Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly disclose a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate (Tanabe: [0035];).
	However, the combination of Itoh and Tanabe doesn’t explicitly teach the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 14, The combination of Itoh, Tanabe, and Colgan teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, and Colgan doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Harley, US Patent Publication 2008/0018596.

Regarding Claim 19, The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach wherein the dielectric thin film material is configured as a planarization layer.  
However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).

Claim 1-4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, in view of Watanabe, US Patent 5403916, and in further view of Colgan.

(Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric material formed over the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer); 
a plurality of second traces of a second substantially transparent conductive material formed over the dielectric material on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.) , 
Itoh doesn’t explicitly teach the dielectric material is a dielectric thin film material, and
 the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces.
Watanabe, US Patent 5403916, teaches wherein a substrate may alternatively be a dielectric substrate made of TiO2 in place of glass (col. 17, ll. 16-18;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings Watanabe such that the flat substrate 16, comprising of a transparent resin film and glass, is substituted for a dielectric substrate made of TiO2 in order to provide the dielectric material is a dielectric thin film material. The motivation to combine these arts is because Watanabe teaches that a substrate may alternatively be a dielectric substrate made of TiO2 in place of glass (Watanabe col. 17, ll. 16-18;).
However, the combinaiton of Itoh and Watanabe doesn’t explicitly teach the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Watanabe to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 2, The combination of Itoh, Watanabe, and Colgan teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric thin film material, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh, Watanabe, and Colgan teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh, Watanabe, and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh, Watanabe, and Colgan doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.

	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh, Watanabe, and Colgan doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent .


Regarding Claim 5, The combination of Itoh, Watanabe, and Colgan doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, and Colgan to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 6, The combination of Itoh, Watanabe, Colgan, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Watanabe, Colgan, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view of Colgan et al., US Patent 6057903, and in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh, Watanabe, and Colgan teaches further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, and Colgan to further include the teachings of Choo such that a passivation layer is formed (Choo: [0054];).


4.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view of Colgan et al., US Patent 6057903, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh, Watanabe, and Colgan doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, and Colgan to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding (Dhawan: col. 3, ll. 56-60; Claim 8;)
  


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view of Colgan et al., US Patent 6057903, and in further view of Harley, US Patent Publication 2008/0018596.

Regarding Claim 11, The combination of Itoh, Watanabe, and Colgan doesn’t explicitly teach wherein the dielectric thin film material is configured as a planarization layer.  
	However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).

Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Mamigonias, US Patent Publication 2006/0012944.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17);
a dielectric material formed over the plurality of first traces on the back side of -26- 4819-6951-7487, v. 1Attorney Docket No. 106842005801 (P3266USC6)the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer);  
a plurality of second traces of a second substantially transparent conductive material formed over the dielectric material on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly disclose the dielectric material is a dielectric thin film material, and 
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.
Watanabe, US Patent 5403916, teaches wherein a substrate may alternatively be a dielectric substrate made of TiO2 in place of glass (col. 17, ll. 16-18;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings Watanabe such that the flat substrate 16, comprising of a transparent resin film and glass, is substituted for a dielectric substrate made of TiO2 in order to provide the dielectric material is a dielectric thin film material. The motivation to combine these arts 2 in place of glass (Watanabe col. 17, ll. 16-18;).
However, the combination of Itoh and Watanabe doesn’t explicitly teach a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.

Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Watanabe to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
	However, the combination of Itoh, Watanabe, and Tanabe doesn’t explicitly teach the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise (col. 3, ll. 31-36; col. 6, ll. 21-41;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).

Regarding Claim 14, The combination of Itoh, Watanabe, Tanabe, and Colgan teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Watanabe, Tanabe, and Colgan teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

7.	Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view ofTanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Watanabe, Tanabe, and Colgan doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Watanabe, Tanabe, and Colgan to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 

Regarding Claim 17, The combination of Itoh, Watanabe, Tanabe, Colgan, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Watanabe, Tanabe, Colgan, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

8.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Watanabe, US Patent 5403916, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Harley, US Patent Publication 2008/0018596.


However, Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric material is configured as a planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).

Response to Arguments

Applicant’s arguments with respect to claims 1-11 and 13-19 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mulligan et al., US Patent Publication 2004/0017362, teaches that Sprayable dielectric compounds can be employed to produce a protective thin dielectric film, with resulting thicknesses less than approximately 0.005 inches. Silicon dioxide and other suitable dielectrics suitable for sputter coating, sol-gel process, or other means of depositing Angstrom level thin dielectric films can be employed, with resulting thicknesses in a range as thin as 1,000 to 10,000 Angstroms ([0029]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699